t c memo united_states tax_court peter m schaeffer petitioner v commissioner of internal revenue respondent docket no filed date peter m schaeffer pro_se lisa primavera for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443aand rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on petitioner’s motion filed date for leave to file a motion to vacate decision out of time the motion for leave on date respondent issued a notice_of_deficiency to petitioner which determined a deficiency and an accuracy- related penalty under sec_6662 in regard to petitioner’s federal_income_tax petitioner resided in palm springs california at the time of filing his petition in this court on date a decision in this case was entered by this court pursuant to the agreement of the parties providing for a deficiency in income_tax in the amount of dollar_figure and a sec_6662 penalty of dollar_figure petitioner was not represented by counsel at that time negotiated the settlement on his own behalf and signed the stipulation portion of the decision document petitioner now seeks leave to vacate that decision because he was allegedly not aware that interest would accrue on all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure when the motion for leave was filed petitioner was represented by howard c kochman mr kochman and petitioner filed a motion to withdraw mr kochman as counsel on date which was granted by the court the deficiency from the due_date of his return until the deficiency is paid summary of facts the notice_of_deficiency dated date inter alia advised petitioner that if he decided not to file a petition with this court he should sign an enclosed waiver form which would permit us to assess the deficiency quickly and limit the accumulation of interest emphasis added the attached waiver form provided in part i consent to the immediate_assessment and collection of the deficiencies increase in tax and penalties shown above plus any interest emphasis added the form also provided if you consent to the assessment of the deficiencies shown in this waiver please sign and return this form to limit the interest charge emphasis added the form entitled income_tax examination changes which lists the adjustments made by respondent reflects a computation of interest to in the amount of dollar_figure schedule of the notice_of_deficiency provides the details of that interest computation petitioner did not sign the waiver form finally the decision document signed by petitioner provides it is further stipulated that effective upon the entry of this decision by the court petitioner waives the restriction contained in sec_6213 prohibiting assessment and collection of the deficiency and additions to tax plus statutory interest until the decision of the tax_court has become final emphasis added notwithstanding the above petitioner maintains that he believed his settlement included a settlement of interest and therefore the decision entered by the court was the result of fraud upon the court after a hearing on this matter the parties were ordered to file briefs seriatim with petitioner filing the initial brief on date and respondent to file an answering brief days thereafter petitioner has not filed his opening brief nor any explanation for such failure although we could deny his motion on the ground that he has abandoned his contentions we will consider his motion on its merits discussion the date of a decision of this court is the date an order specifying the amount of the deficiency is entered in the records of the tax_court which in this case was date a decision of this court becomes final upon expiration of the time to file a notice of appeal if no notice of appeal is filed sec_7481 generally a notice of appeal must be filed within days after the decision is entered by this court sec_7483 fed r app p a a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court shall otherwise permit rule a motion to vacate a decision filed more than days after entry of the decision may be filed only by leave of the court usually by the granting of a motion for leave to file an untimely motion to vacate the granting of such a motion for leave to file a motion to vacate or the granting of a timely motion to vacate lies within the sound discretion of this court 872_f2d_245 8th cir affg tcmemo_1987_1 237_f2d_5 7th cir if a motion to vacate has been timely filed the running of the 90-day period for filing an appeal is stopped and commences again in full after the motion is adjudicated fed r app p a once a decision becomes final this court may vacate it only in narrowly circumscribed situations 293_us_191 the court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over the subject matter or a party 868_f2d_1081 9th cir 90_tc_103 71_tc_108 the court may vacate a final_decision if there has been a fraud on the court 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir the decision in this case was entered pursuant to a stipulated settlement no trial was held no evidence was adduced no stipulations were filed in the record and no factual or legal bases upon which the deficiency was settled were recited in the stipulated decision the compromise and settlement of tax cases is governed by general principles of contract law 52_tc_420 39_tc_602 affd 328_f2d_622 6th cir where a decision is entered pursuant to a stipulated settlement the parties normally are held to their agreement without regard to whether the decision is correct on the merits 90_tc_315 42_tc_110 it is within this framework that petitioner asks for leave to file the motion to vacate petitioner contends that there was not a meeting of the minds because respondent failed to advise him of the continuing accrual of interest and thus a fraud was perpetrated on this court sufficient to justify granting the two motions we defined fraud on the court in 86_tc_1319 affd 859_f2d_115 9th cir as follows fraud on the court is only that species of fraud which does or attempts to defile the court itself or is a fraud perpetrated by officers of the court so that the judicial machinery can not perform in the usual manner its impartial task of adjud g ing cases that are presented for adjudication fraud inter partes without more should not be a fraud upon the court toscano v commissioner f 2d pincite quoting j moore federal practice par dollar_figure 2d ed to prove such fraud the petitioners must show that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court citations omitted in 387_f2d_689 7th cir the court_of_appeals for the seventh circuit stated that the finality of a tax_court decision precludes any subsequent reconsideration by the tax_court at least on such grounds as mistake newly discovered evidence and the like the court_of_appeals also emphasized that the burden_of_proof rests squarely with the party seeking to set_aside the final_decision and stated that this burden could not be met simply by making a broad assertion that the tax_court decision was tainted with fraud rather there is a heavy burden upon the one who seeks to impeach an order or decree of a court who must come forward with specific facts which will pretty plainly impugn the official record id see also 70_tc_623 spielberger v commissioner tcmemo_1989_444 defining the term fraud upon the court in kenner the court stated that the alleged improper conduct must rise to the level of an unconscionable plan or scheme designed to improperly influence the court in its decision before it may be deemed a fraud upon the court kenner v commissioner supra pincite the narrow and limited definition of fraud upon the court reflects the policy of putting an end to litigation and serves the important legal and social interest in preserving the finality of judgments 441_f2d_930 9th cir vacating 52_tc_295 other circuits have also articulated a very narrow definition of fraud upon the court and have underscored the heavy burden faced by a party who seeks to set_aside a final tax_court decision see 51_f3d_618 6th cir 892_f2d_1115 1st cir abatti v commissioner f 2d pincite senate realty corp v commissioner supra stickler v commissioner supra in addition it is also clear that petitioner was required to demonstrate not only that respondent engaged in conduct that was intended to mislead the court but--of paramount importance--that the actual conduct affected the outcome of the case drobny v commissioner aftr 2d 7th cir date in addition to establishing improper conduct a taxpayer who attempts to set_aside a final_decision of the tax_court must also explain how the alleged conduct induced caused or had a material effect upon the decision see also 92_tc_1141 motion to vacate denied because same result would have been reached even in the absence of the alleged fraud upon the court abatti v commissioner t c pincite taxpayer must show that deception designed to improperly influence the court in its decision has had such an effect on the court petitioner has failed to establish that a fraud was perpetrated on this court there were sufficient indications about interest accruals in the various documents petitioner received and in the decision document he signed to put petitioner on his guard if he had any concern in that regard he should have inquired the law is clear that interest accrues on unpaid tax_liabilities from their due_date until paid moreover the record does not reflect any evidence that the outcome of this case would be different if we permitted a trial on the merits in his reply to respondent’s opposition to petitioner’s motion for leave petitioner relies on toscano v commissioner supra to support his claim of fraud on the court josephine toscano also known as josephine zelasko moved to vacate a stipulated decision of this court years after entry on the grounds that she was not and had not been the wife of mr toscano in that case it was alleged that mr toscano was not married when he filed what purported to be a joint_return having either forged the signature of ms zelasko as his spouse or coerced her to sign the joint_return against her will mr toscano allegedly perpetrated three frauds first he defrauded the commissioner by filing a fraudulent joint income_tax return claiming he owed less tax than allowed by the law second he defrauded ms zelasko by purporting to make her liable for his taxes third he carried this fraud to the tax_court when he filed a joint petition with this court for a redetermination of the deficiency the fraud upon this court culminated when the court entered a decision signed on behalf of ms zelasko holding her liable for the tax_deficiency the court_of_appeals for the ninth circuit vacated the tax court’s decision and held that ms zelasko under these circumstances was entitled to a hearing on her allegations the facts in toscano are distinguishable from the instant case here petitioner represented himself and negotiated a settlement with respondent he signed a stipulation of decision which specifically provides for the assessment and collection of statutory interest we do not find any fraud perpetrated upon this court accordingly petitioner's motion for leave to an order will be issued denying file a motion to vacate or revise the decision
